 

Enumeral Biomedical Holdings, Inc.
2014 Equity Incentive Plan

 

Grant of Stock Appreciation Rights

 

Dear [               ]:

 

On [                        ], the Compensation Committee approved a grant of
Stock Appreciation Rights (“SARs”) to you pursuant to the Enumeral Biomedical
Holdings, Inc. 2014 Equity Incentive Plan (the “Plan”).

 

You are granted [insert amount] SARs of Enumeral Biomedical Holdings, Inc.
[insert date] is the Grant Date and the fair market value of a share of Enumeral
Biomedical Holdings, Inc. as of such Grant Date is [insert Grant Date fair
market value].

 

The Stock Appreciation Rights vest in annual installments of [insert
percentage]%, with the first vesting on [insert date]:

 

Number of SARs
Vested Vesting Date            

 

SARs may be exercised at any point in time between the Vesting Date and [insert
date – specified date not to exceed 10 years from Grant Date]. Upon exercise,
and subject to applicable tax withholding, you will be entitled to the
difference between the fair market value of a share of Enumeral Biomedical
Holdings, Inc. on the exercise date and [insert Grant Date fair market value],
multiplied by the number of SARs exercised. This amount will be paid to you in
[cash/shares].

 

If I am an employee, I acknowledge and agree that applicable tax withholding
shall be accomplished by having Enumeral Biomedical Holdings, Inc. withhold
shares having a fair market value equal to the minimum statutory total tax
obligations.

 

The SARs granted to you are subject to and governed by the terms of the Plan
generally.

 

IN WITNESS WHEREOF, Enumeral Biomedical Holdings, Inc. has caused this Grant
Agreement to be duly executed by its officers thereunto duly authorized, and the
Grantee has hereunto set his hand and seal, all on the day and year first above
written.

 

 

 

 

ATTEST:

 

[Corporate Seal]   ENUMERAL BIOMEDICAL     HOLDINGS, INC.             By:   
  [                                    ]     [                ], Chief Executive
Officer

 

GRANTEE

 

      Witness     Signature             Date:  _____________________________

 

2

 